*1367ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: The sole plaintiff in both actions has moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the District of Nevada. Responding defendants oppose the motion. This litigation currently consists of the two above-captioned actions.
After considering the argument of counsel, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Although both actions share factual questions relating to the cause or causes of a crash of a Piper Navajo aircraft in Las Vegas, Nevada, only a minimal number of actions and parties are involved in this docket. Accordingly, movant has failed to convince us that any common questions of fact are sufficiently complex and/or numerous to justify Section 1407 transfer. See In re Scotch Whiskey Antitrust Litigation, 299 F.Supp. 543, 544 (J.P.M.L.1969). We encourage the parties to pursue alternatives to transfer to minimize whatever possibilities may arise of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14(2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization is denied.